112 F.3d 514w
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Martin BRIONES-MATA, also known as Martin Brigones, alsoknown as Martin Brigida, also known as Juan Torres, alsoknown as Martin Brinoes, also known as Martin Briones, alsoknown as Juan Castillo, also known as Martin Mata Briones, Appellant.
No. 96-3514.
United States Court of Appeals, Eighth Circuit.
Submitted April 16, 1997.Filed May 12, 1997.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION